                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DIANNE H. KING,                             )
                                            )
       Plaintiff,                           )       Civil Action No. 18-233
                                            )
               v.                           )       Judge Cathy Bissoon
                                            )       Magistrate Judge Robert C. Mitchell
KRG KINGS, LLC,                             )
                                            )
       Defendant/Third-Party Plaintiff,     )
                                            )
               v.                           )
                                            )
WEIRTON MEDICAL CENTER INC.,                )
et al.,                                     )
                                            )
       Third-Party Defendants.              )


                                 MEMORANDUM ORDER

       This case has been referred to Magistrate Judge Robert C. Mitchell for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On September 13, 2018, the Magistrate Judge issued a Report (Doc. 72) recommending

that KRG King’s Motion (Doc. 64) to Dismiss Al.Neyer’s Counterclaim against it be granted.

Service of the Report and Recommendation (“R&R”) was made on the parties, and Al.Neyer has

filed Objections. See Doc. 77.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:
       KRG King’s Motion (Doc. 64) to Dismiss is GRANTED; Al.Neyer’s Counterclaim

against KRG King is DISMISSED; and the Magistrate Judge’s R&R (Doc. 72) hereby is

adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



October 12, 2018                                    s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                2
